PER CURIAM:
Curtis E. Crawford appeals the district court’s order denying his motion filed under Fed.R.Civ.P. 60(b), in which he sought reconsideration of the court’s order denying his motion to reopen his civil action. We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Crawford v. Smith, No. 2:03-cv-00884-RBS-FB; Crawford v. Simons, No. 2:04-cv-307 (E.D.Va. Mar. 30, 2006). We deny Crawford’s motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED